STATE OF MINNESOTA
                                                                            December 8, 2016

                                  IN SUPREME COURT                            OmcEOF
                                                                          AJIPB.LA1ECcun
                                         A16-1413


In re Petition for Disciplinary Action against
Dale Allen Hansen, a Minnesota Attorney,
Registration No. 0217840.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Dale Allen Hansen committed professional

misconduct warranting public discipline. Hansen misappropriated a client's funds; made

false statements to the client and opposing counsel to conceal his misappropriation; made

a false statement to a court through an associate and failed to correct that false statement;

failed to communicate with a client; and knowingly issued trust account checks

unsupported by sufficient funds. See Minn. R. Prof. Conduct 1.4(a)(3 ), 1.4(4 ), 1.15(a),

1.5(c)(4), 3.3(a)(l), 4.1, 8.4(a), 8.4(c), 8.4(d).   Hansen failed to notify clients of a

suspension; failed to file the required affidavit with the Director indicating he had provided

notice of his suspension; and failed to seek timely withdrawal of representation of two

clients in criminal matters and failed to take reasonably practicable steps to protect the

interests of these clients upon his suspension. See Minn. R. Prof. Conduct 1.16(d), 3 .4(c),

8.4(d); Rule 26(b), Rules on Lawyers Professional Responsibility (RLPR), Rule 26(e),

RLPR. Hansen also failed to account to a client regarding a flat fee; failed to refund the

unearned portions of the client's flat fee and another client's advance fee; and failed to
respond to both clients' communications. See Minn. R. Prof. Conduct 1.4(a)(4). 1.5(b)(3),

1.16(d). Moreover, Hansen failed to cooperate with the Director. See Minn. R. Prof.

Conduct 8.l(b); Rule 25, RLPR.

         Hansen and the Director have entered into a stipulation for discipline. In it, Hansen

unconditionally admits the allegations in the petition for disciplinary action and waives his

procedural rights under Rule 14, RLPR. The parties jointly recommend that the appropriate

discipline is disbarment.

         This court has independently reviewed the file and approves the jointly

recommended disposition.

         Based upon all the files, records, and proceedings herein,

         IT IS HEREBY ORDERED THAT:

         1.     Respondent Dale Allen Hansen is disbarred, effective as of the date of this

order.

         2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

disbarment to clients, opposing counsel, and tribunals).

         3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

         Dated: December 8, 2016



                                                   David R. Stras
                                                   Associate Justice




                                               2